Deemer, J.
(specially concurring). — I think that the question propounded to the fireman, treated by the majority in the third division of the opinion, should be considered on its merits, and not put aside because we cannot say what the answer of the witness would have been. Surely counsel should not be permitted to ask a leading question suggesting to both the court and witness what the answer would be, and, if it sufficiently appears what the purpose of the question was, this should be held sufficient. It is perfectly manifest from the questions put to the witness that the defendants were trying to prove by this witness that the fireman on the engine, after passing the depot or station in Blanchard and after looking up the track, proceeded to coal the engine and to otherwise attend to it, thereby leaving his station when he should have been on the lookout for people on the track, and that in so doing he was simply doing his duty to his employer, and therefore was not negligent in temporarily leaving his seat. He was asked, "What do you say as to that being your duty?” and "What is your ordinary duty after you pass a public highway or other opening ? ’ ’ To my mind it is apparent what the purpose of these questions was and just as clear that the *494answer was to be in justification of his conduct in leaving his station to coal and attend to his engine; quite as clear as if counsel had stated what he expected to prove by the witness. Counsel could not have done more than say: “This witness has testified that, after passing the station of Blanchard and looking up the track, he turned his attention to coaling and caring for his engine; now we want to prove that this was his duty and that what he did was in the proper performance of his duty to his employer.” This would amount to nothing more than what the record already disclosed. Counsel for appellee make no such points, which are considered by the majority insufficient to justify a review of the rulings in question, doubtless for the reason that they thought that there was no merit in them. I think that all the propositions referred to by me in this concurrence should be squarely met; that they are in the record for decision, and that the manner of their treatment induces confusion into our practice which should be avoided. I am of the opinion, however, that plaintiff made out a case for a jury and that the rulings on testimony were correct; the latter for the reason that, no matter what the fireman’s duty to his employer, he also owed a duty to persons who might be at or near public or private crossings, and that it was for the jury to say which was primary; and that in any event, having testified as- to what he was doing after leaving the station and looking up the track, it was for the jury to say whether he was negligent in stepping aside to coal his engine. I register this concurrence so as not to be bound by the other propositions laid down by the majority.